The State brought this action* originally in the Franklin Common Pleas against L. W. Josephson on an indictment for the embezzlement of $105,000 from the Ohio Indiana Endowment Found Company. The indictment charged the embezzlement of the sum of $105,-000.There were many items and separate withdrawals which constituted this sum and in fact the State knew that such would be its contention. The trial court overruled a motion of Josephson for a bill of particulars and also overruled a motion to quash the indictment.
The judgment of the Common Pleas on the verdict for conviction was affirmed by the Appeals.
Josephson in the Supreme Court contends:
1._ That the court erred in overruling the motion for a bill of particulars on the ground that he was deprived of his right to the constitutional guarantee to be apprised of the nature and cause of the accusation.
2. Hhat the court erred in overruling the motion to quash the indictment on the ground that such a motion attacks the form of indictment in that sufficient facts were not set out to inform him of the nature of the accusation.
3. That the court erred in permitting the State to introduce evidence of the conversion of certain bond, on the ground that the indictment charged the embezzlement of money.
4. That the prosecutor committed misconduct prejudicial to Josephson.
5.That the verdict was not sustained by the evidence.